IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN L. BLAKE,                           : No. 114 EM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
DISTRICT ATTORNEY OF                     :
PHILADELPHIA COUNTY, ET. AL,             :
                                         :
                   Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.